DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                             Status of the Claims
2.	Claims 1-26 are currently pending. Claims 1-18 have been elected without traverse in the response filed on 11/18/2021.  Claims 19-26 have been withdrawn without traverse. Claims 1-18 are currently under examination. This office action is the first office action on the merits of the claims. 
Election/Restrictions
3.	Applicant’s election without traverse of Group I claims 1-18 in the reply filed on 11/18/2021 is acknowledged.
Claims 19-26 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/18/2021.
Information Disclosure Statement
4.	Concerning the IDS field on 02/11/2020. The following NPL documents where not considered for the indicated reasons: Benedek (The citation was of the Handbook but the entire handbook was not provided and no indication was made of what pages where provided), Pinova product selection guide (copy provided was not legible), Plysterpenes (Document provided did not have the title or the website which was provided on the IDS). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 1-10, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Concerning claim 1 the claim includes multiple sentences which each are ended by a period, including an indication of an adhesive composition, a tackifying resin, and a method of making a polymer. This renders the claim indefinite as each claim should be only one sentence ended by a single period. As such for the purposes of art examination the claim is interpreted as being drawn to an adhesive composition made form an elastomer and a tacking resin where the tackifying resin includes a farenesene polymer or copolymer having the indicated properties and which is made indicated process. As such the process limitations are interpreted as a product by process limitation.  The indication of that the farnesene based polymer or copolymer tackifier may be combined to with elastomer or tackfier to form an adhesive composition is interpreted as an indication of optional components that can be but are not required to be present in the adhesive composition. 
Additionally the claim indicates properties of Mn Mw and Tg but never defines what these properties are which renders the claim indefinite. For the purpose of art examination the definitions indicated in claim 11 are used. 
Concerning claims 1 the claims indicate a polymer property of a polymer of less than 10 weight percent of organic volatile compounds which renders the claim indefinite as it is not clear if this is an indication that some of the polymer chains are volatile organics, that the polymer is in a composition which includes less than 10% of volatile organics, or if this is an indication of what kind of compounds can be reacted in order to give the final polymer. 
Concerning claims 6-7 and 15 the claims indicate that the farnesene polymer comprising as polymerized monomer a range of comonomer which has an end point of 0 wegiht % which renders the claim indefinite as it is not clear if the amount of co-monomer can be 0 wt% or if the co-monomer is required to be present in the polymer. 
Claims 2-5, 8-10 are rejected as being dependent from a rejected base claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1-3, 5-13, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kanabara (US 2017/0327681).
Concerning claim 1, 3 Kanabara teaches a sealing material composition which includes a farnesene polymer (paragraph 0012) and which is indicated to have excellent adhesive properties (paragraph 0014) indicating that the sealing composition is an adhesive composition.  This composition is further indicated to be able to contain a solid rubber (paragraph 0068) which would be an elastomer. 
The farnesene polymer is indicated to have a weight average molecular weight of from  1,000 to 500,000 (paragraph 0026), to have a glass transition temperature which is preferably form -100 to 20 °C (paragraph 034) and to have a molecular weight distribution of form preferably 1.0 to 3.0 (paragraph 032).  This provides an overlapping range with the claimed Mw and Glass transition temperature and provides the claimed Mw/Mn value. 
The indicated Mw/Mn value would indicate that the Mn value can be from approximately 333 g/mol to 500,000 which is an overlapping range with the claimed range of the Mn value. 
Kanabara does not specifically teach the viscosity of the farnesene polymer is between 400,000 and 1,000,000 cP at 25°, that the polymer has less than 10 wt% of volatile organic compounds, that the polymer is in a tackifying resin, or that the polymer is made by the claimed method. 

Given that Kanabara teaches that a polymer made from the same monomer and which can have an overlapping molecular weight, Tg and Mw/Mn values has an overlapping viscosity at a higher temperature, then Kanabara would also teaches an overlapping range for the viscosity of the polymer at 25 °C as the increase in the viscosity of the polymer due to the lowered temperature range would still provide an overlapping range with the claimed range even if the difference in viscosity was over 3 orders of magnitude, which given the difference in temperature is only 13 °C would not be expected. 
As such Kanabara teaches an overlapping range with the claimed range of the viscosity at 25 °C. 
Kanabara does not teach that the polymer has less than 10 % of volatile organic compounds. However the polymer is indicated to have a Mw value which is at very least 1000 and has a fairly narrow Mw/Mn value of from 1.0 to 3.0. This would indicate that the polymer has a high enough molecular weight that the polymer would not be volatile and as such would comprise less than 10 weight % of volatile organic compounds. Additionally Kanabara teaches that after the polymerization process is preformed the remaining monoemrs may be removed from the resulting copolymer  by methods such as heating distillation under reduced pressure (paragraph 0042) which would also remove any other volatile organic components and as such would result in the polymer  having less than 10 wt% of volatile organic compounds. 
The farnesene polymer is not indicated to be a tackifying resin however the polymer is indicated to help provide adhesive properties (paragraph 0024) and is indicated to be able to have low molecular weights as is indicated above. As such when these low molecular weights are present the polymer will act as a tackifier and as such would be considered to be a tackifying resin. 
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) See MPEP 2144.05.I. 
Concerning the indication of the particular method of making the Farenesene polymer Kanabara does not indicate this particular polymerization method which includes the use of a solvent and a Fredial Crafts initiator. However the particular presence of a solvent will  not affect the polymer structure which is formed and the different polymerization initiator would also  would not have any particular effect on the polymer structure and as such the polymer structure taught by Kanabara would have the same structure as is indicated by the claimed product by process limitation of the method of making the farnesene polymer. 
[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
"The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983). 
because Kanabara teaches overlapping ranges with the claimed ranges. 
Concerning claim 2 Kanabara further teaches that the farnesene polymer is preferably made by polymerizing  β-farnesene (paragraph 0018). 
Concerning claim 5 Kanabara furher teaches that the rubber which is used can be a styrene butadiene copolymer rubber resin (paragraph 0070) which are among the claimed elastomers. 
It would have been obvious to one of ordinary skill in the art at the time of filling to use one of the calimed elastomers in the composition of Kanabara because Kanabara teaches that the type of rubber used can include a styrene butadiene copolymer rubber which is one of the claimed elastomers. 
Concerning claims 6 Kanabara further teaches that the amount of additional monomer other than beta farnesene in the polymer is from preferably 1-55 % by mass  (paragraph 0024). This is within the claimed range. 
Concerning claims 7 Kanabara further teaches that the amount of additional monomer other than beta farnesene in the polymer is from preferably 1-55 % by mass  (paragraph 0024).  This is an overlapping range with the claimed range. 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed amount of comonomer in the farnesene polymer of Kanabara because Kanabara teaches an overlapping range of comonomer with the claimed range. 
Concerning claims 8-10 Kanabara further teaches that the comonomer can be a monomer  of a conjugated diene  or an aromatic vinyl compound (paragraph 0021) and that preferred examples of the comonomer include styrene and alpha methyl styrene (paragraph 0023). 
 because Kanabara teaches preferred monomers which are among the claimed monomers. 
Concerning claim 11, 13 Kanabara teaches a farnesene polymer (paragraph 0012) where farnesene polymer is indicated to have a weight average molecular weight of from  1,000 to 500,000 (paragraph 0026), to have a glass transition temperature which is preferably form -100 to 20 °C (paragraph 034) and to have a molecular weight distribution of form preferably 1.0 to 3.0 (paragraph 032).  This provides an overlapping range with the claimed Mw and Glass transition temperature and provides the claimed Mw/Mn value. 
The indicated Mw/Mn value would indicate that the Mn value can be from approximately 333 g/mol to 500,000 which is an overlapping range with the claimed range of the Mn value. 
Kanabara does not specifically teach the viscosity of the farnesene polymer is between 400,000 and 1,000,000 cP at 25°, that the polymer has less than 10 wt% of volatile organic compounds, that the polymer is in a tackifying resin, or that the polymer is made by the claimed method. 
Kanabara does teach that the farnesene polymer has a viscosity of from 0.1 to 3,000 Pas at 38 °C. It should be noted that 1 Pas is 1000 cP so this range if from 100 to 3,000,000 cP at 38 °C.  It should be noted that at the claimed temperature of 25 °C the viscosity of the polymer would be higher than that of the polymer at 38°C as is indicated by range taught by Kanabara. 
Given that Kanabara teaches that a polymer made from the same monomer and which can have an overlapping molecular weight, Tg and Mw/Mn values has an overlapping viscosity at a higher temperature, then Kanabara would also teaches an overlapping range for the viscosity of the polymer at 25 °C as the increase in the viscosity of the polymer due to the lowered temperature range would still provide an overlapping range with the claimed range even if the difference in viscosity was over 3 orders of magnitude, which given the difference in temperature is only 13 °C would not be expected. 

Kanabara does not teach that the polymer has less than 10 % of volatile organic compounds. However the polymer is indicated to have a Mw value which is at very least 1000 and has a fairly narrow Mw/Mn value of from 1.0 to 3.0. This would indicate that the polymer has a high enough molecular weight that the polymer would not be volatile and as such would comprise less than 10 weight % of volatile organic compounds. Additionally Kanabara teaches that after the polymerization process is preformed the remaining monoemrs may be removed from the resulting copolymer  by methods such as heating distillation under reduced pressure (paragraph 0042) which would also remove any other volatile organic components and as such would result in the polymer  having less than 10 wt% of volatile organic compounds. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) See MPEP 2144.05.I. 
It would have been obvious to one of ordinary skill in the art at the time of invention to use the claimed Mn, Mw, Tg and viscosity at 25°C for the polymer of Kanabara to give the claimed adhesive composition because Kanabara teaches overlapping ranges with the claimed ranges. 
Concerning claim 12 Kanabara further teaches that the farnesene polymer is preferably made by polymerizing  β-farnesene (paragraph 0018). 
Concerning claims 15 Kanabara further teaches that the amount of additional monomer other than beta farnesene in the polymer is from preferably 1-55 % by mass  (paragraph 0024). This is within the claimed range. 
Concerning claims 16-18 Kanabara further teaches that the comonomer can be a monomer  of a conjugated diene  or an aromatic vinyl compound (paragraph 0021) and that preferred examples of the comonomer include styrene and alpha methyl styrene (paragraph 0023). 
 because Kanabara teaches preferred monomers which are among the claimed monomers. 
Allowable Subject Matter
7.	Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record fairly teach or suggest the farnesene polymer having the claimed properties and the having the claimed Mw and Mn values. 
 Conclusion
8.	 Claims 1-3, 5-13 and 15-18 are rejected. Claim 4 and 14 are objected to as being dependent form of a rejected base claim.  Claim 4 is dependent form of a claim that is rejected under 112. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-2721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID L MILLER/Examiner, Art Unit 1763  

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763